               Case 3:20-cv-01890-AC      Document 1      Filed 11/02/20    Page 1 of 15




  QUINN E. KURANZ OSB No. 114375
  quinn@kuranzlaw.com
  The Office of Q.E. Kuranz, Attorney at Law, LLC
  65 SW Yamhill St., Suite 300
  Portland, OR 97204
  Telephone: 503-914-3930
  Fax: 503-200-1289
  ATTORNEY FOR PLAINTIFF


                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                       PORTLAND DIVISION


  SCOTT SAN FILIPPO                                    CASE NO.: 3:20-cv-1890
                                      Plaintiffs,
                                                       COMPLAINT FAILURE TO
          v.                                           PAYMINIMUM WAGES;
                                                       OVERTIME; PENALTIES;
  VR TRAINING SOLUTIONS, INC., dba:                    LIQUIDATED DAMAGES; BREACH
  Shift Bias, a domestic corporation, WENDY            OF CONTRACT; BREACH OF
  MORGAN, an individual, and MARGARET                  FIDUCIARY DUTY;
  HUBBELL, an individual                               ORS 653.055; ORS 652.150; 29 USC §§
                                   Defendants.         207, 216

                                                       JURY DEMAND

  Plaintiff alleges:

  I.      JURISDICTION AND VENUE

       1. Plaintiff Scott San Filippo lives in the state of Oregon, Multnomah County.

       2. Defendant VR Training Solutions, Inc., is a Domestic Business Corporation with its

          Principal Place of Business in Bend, Oregon, and its Registered Agent in Portland, Oregon.

       3. Defendant Wendy Morgan is a resident of the state of Oregon.

       4. Defendant Margaret is a resident of the state of Oregon.




Page 1    COMPLAINT – SAN FILIPPO
             Case 3:20-cv-01890-AC         Document 1       Filed 11/02/20      Page 2 of 15




        5. This court has subject matter jurisdiction because the claims alleged herein arise under the

           Fair Labor Standards Act (FLSA). 28 USC § 1331.

        6. This court has subject matter jurisdiction over Plaintiffs’ state law wage claims because

           plaintiffs’ state law wage claims arise from the same set of facts as Plaintiffs’ FLSA claims.

           28 USC § 1337.

        7. Plaintiffs’ claims arose primarily in Multnomah County, Oregon, where Plaintiff

           performed much of his work for Defendants. Venue in the Portland Division is appropriate.

  II.      ALLEGATIONS

        8. Defendant VR Training Solutions, Inc., is a technology start-up that operates under the

           assumed business name, Shift Bias.

        9. Wendy Morgan is a President and Treasurer of VR Training Solutions, Inc. Ms. Morgan

           made employment decisions on behalf of VR Training Solutions, Inc., in regard to Plaintiff,

           including decisions concerning wages, work assignments, payment of wages, and

           termination of employment. Defendant Morgan is a joint employer with VR Training

           Solutions, Inc, and Margaret Hubbell

        10. Margaret Hubbell is an owner, shareholder, and principal or executive officer of Defendant

           VR Training Solutions, Inc. Ms. Hubbell made employment decisions on behalf of VR

           Training Solutions, Inc., in regard to Plaintiff, including decisions concerning wages, work

           assignments, payment of wages, and termination of employment. Defendant Hubbell is a

           joint employer with VR Training Solutions, Inc, and Wendy Morgan.

        11. VR Training Solutions, Inc., Wendy Morgan and Margaret Hubbell are herein collectively

           referred to as “Defendants.”


Page 2     COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC            Document 1    Filed 11/02/20      Page 3 of 15




     12. Based on reasonable knowledge and belief, to be determined by additional discovery,

         Defendants Wendy Morgan and Margaret Hubbell serve as VR Solutions, Inc.’s executives

         and Board of Directors, and owe Fiduciary duties to shareholders.

     13. Defendants founded VR Solutions, Inc.’s around September 2018, or more than a year

         before approaching Plaintiff to hire him.

     14. On or about November 18, 2019, Defendants hired Plaintiff to work as the Chief

         Technology Officer. Plaintiff’s Executive Employment Agreement is Attached herein as

         Exhibit 1.

     15. Plaintiff’s position and job duties were to be determined by Defendants at their sole

         discretion. Exhibit 1.

     16. Plaintiff’s position was “AT-WILL” meaning that “[e]ither party may terminate the

         employment relationship at any time for any or no reason and with or without the consent

         of the other party.” Exhibit 1.

     17. The Executive Agreement provided that Defendants shall pay Plaintiff an “initial salary for

         the first three (3) months of employment” at a rate of “$0” or without compensation.

         Exhibit 1.

     18. Pursuant to the agreement, Plaintiff was not entitled to any compensation for the work he

         performed through at least February 18, 2020, or perhaps through the completion of

         February 29, 2020.

     19. This term of the agreement, purporting that Plaintiff would neither earn nor receive pay for

         the first three months is illegal, and facially, and per se violates both Oregon and Federal

         Minimum Wage Laws. ORS 653.010 to ORS 653.261; 29 USC § 206.


Page 3   COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC         Document 1        Filed 11/02/20   Page 4 of 15




     20. Approximately one month after Plaintiff began working for Defendants, on December 17,

         2019, Plaintiff and Defendants signed the Employment Agreement. Exhibit 1.

     21. The Executive Employment Agreement establishes the Defendants regular pay date. The

         Agreement states that Defendants would pay Plaintiff “in installments in accordance with

         Company’s payroll practices and policy.” Exhibit 1.

     22. According to the Executive Employment Agreement, for Plaintiff’s fourth, fifth, and sixth

         month of employment, Defendants were to pay Plaintiff $6,000.00 per month. Exhibit 1.

     23. These payments should have begun either February 19, 2020, or at least by March 1, 2020.

     24. Defendants did not pay Plaintiff any wages from February 19, 2020, through March 2020,

         pursuant to the Agreement. This failure to pay Plaintiff pursuant to the Agreement

         constituted a material breach of the Employment Agreement. Plaintiff is contractually

         owed $6,000.00 per month for work performed from February 19, 2020, through April 8,

         2020.

     25. Pursuant to Plaintiff’s original employment agreement, Plaintiff would have had an annual

         salary of $76,000.00, which can be reduced to a regular hourly rate of $36.53 per hour for

         purposes of calculating damages through April 8, 2020. Exhibit 1.

     26. On April 8, 2020, Defendants proposed an amendment to the amount Plaintiff would

         receive a monthly salary of $10,000 per month, beginning April 15, 2020, which can be

         reduced to an hourly rate of $57.69 per hour for the purposes of calculating damages from

         April 15 to April 22, 2020, and for State-Law Penalties. ($10,000 per month x 12 months

         / 2080 hours). Exhibit 2.

     27. On April 22, 2020, Defendants fired Plaintiff.


Page 4   COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC          Document 1      Filed 11/02/20     Page 5 of 15




     28. Defendants provided Plaintiff no explanation to Plaintiff for his termination.

     29. On April 22, 2020, Defendants granted Plaintiff 27,775 shares, which Plaintiff was entitled

         to receive under his employment contract.

     30. Defendants have an obligation to make, keep, and maintain all records of hours that

         Plaintiff actually worked.

     31. Defendants did not make, keep, or maintain records of the actual hours that Plaintiff

         worked from November 18, 2019, to April 22, 2020, when Defendants terminated plaintiff.

     32. Because Defendants have failed to meet their statutory obligations to make, keep, and

         maintain a record of the actual hours that Plaintiff worked, and Defendants have per se

         violated the FLSA in failing to properly pay Plaintiff Oregon and Federal Minimum wages,

         Plaintiff is entitled to the presumption that his reasonable estimate of hours worked is

         sufficient to sustain the amount of unpaid minimum wages, overtime wages, and regular

         wages he is owed.

     33. Based on reasonable knowledge and belief, to be adjusted after additional discovery,

         Plaintiff estimates he worked the following hours:

            a. For the week of November 18, 2019, he worked 32 hours.

            b. For the week of November 25, 2019, he worked 8 hours.

            c. For the week of December 2, 2019, he worked 50 hours (10 overtime).

            d. For the week of December 9, 2019, he worked 60 hours (20 overtime).

            e. For the week of December 16, 2019, he worked 50 hours (10 overtime).

            f. For the week of December 23, 2019, he worked 16 hours.

            g. For the week of December 30, 2019, he worked 40 hours.


Page 5   COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC        Document 1     Filed 11/02/20     Page 6 of 15




            h. For the week of January 6, 2020, he worked 60 hours (20 overtime).

            i. For the week of January 13, 2020, he worked 70 hours (30 overtime).

            j. For the week of January 20, 2020, he worked 60 hours (20 overtime).

            k. For the week of January 27, 2020, he worked 60 hours (20 overtime).

            l. For the week of February 3, 2020, he worked 60 hours (20 overtime).

            m. For the week of February 10, 2020, he worked 60 hours (20 overtime).

            n. For the week of February 17, 2020, he worked 60 hours (20 overtime).

            o. For the week of February 24, 2020, he worked 60 hours (20 overtime).

            p. For the week of March 2, 2020, he worked 60 hours (20 overtime).

            q. For the week of March 9, 2020, he worked 40 hours.

            r. For the week of March 16, 2020, he worked 80 hours (40 overtime).

            s. For the week of March 23, 2020, he worked 80 hours (40 overtime).

            t. For March 30 and 31 he worked 24 hours.

     34. Defendants paid Plaintiff no wages for all the hours Plaintiff worked from November 18,

         2019, to March 31, 2020.

     35. Defendants breached the Employment Contract in failing to pay Plaintiff at a rate of

         $6,000.00 per month in wages for hours worked from February 18, 2020, through April 8,

         2020.

     36. Because Defendants paid Plaintiff no wages for these hours worked, Plaintiff does not

         qualify for any exemption from the payment of overtime or minimum wages.

     37. In particular, both Oregon and Federal Law prohibit an employee or an employer from

         entering into an agreement that would require an employee to work at less than the


Page 6   COMPLAINT – SAN FILIPPO
           Case 3:20-cv-01890-AC             Document 1   Filed 11/02/20   Page 7 of 15




         minimum wage rate or overtime wages. Such an agreement is not a defense to a claim of

         failure to pay minimum wages or overtime wages.

     38. Based on reasonable knowledge and belief, to be determined by additional discovery,

         Defendants payroll practices and policy was to pay employees twice per month, on

         regularly established paydays, including individual Defendants Margaret Hubbell and

         Wendy Morgan.

     39. Plaintiff is entitled to recover:

             a. Unpaid regular wages from November 18, 2019, to March 31, 2020 for 720 hours

                 worked at a rate of $36.53 per hour, totaling $26,301.60 in unpaid wages.

             b. Unpaid overtime wages from November 18, 2019, to March 31, 2020 for 310 hours

                 (not included in the regular hours) at an overtime rate of $54.80 (36.53 x 1.5),

                 totaling $16,981.80.

             c. Liquidated damages for Defendants failure to pay overtime wages totaling

                 $16,981.80. 29 USC §§ 207 and 216.

             d. Liquidated damages for Defendants failure to pay the federal minimum wage rate

                 for all 1,030 hours worked totaling $7,467.50. 29 USC §§ 206 and 216.

             e. A state Penalty for Defendants failure to pay Oregon State Minimum Wages in an

                 amount not to exceed $13,845.60. ORS 653.055; ORS 652.150.

             f. A state Penalty for Defendants failure to pay Oregon Overtime Wages in an amount

                 not to exceed $13,845.60. ORS 653.055; ORS 652.150.

     40. On May 20, 2020, Plaintiff sent Defendants an email, stating that Defendants owed

         Plaintiff for unpaid wages for time that he worked for the five months of employment for


Page 7   COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC            Document 1    Filed 11/02/20     Page 8 of 15




         which Plaintiff was unpaid. In that email, Plaintiff provided an estimate of back wages he

         was owed.

     41. On May 28, 2020, Defendant Hubbell sent an email to Plaintiff on behalf of Defendants

         stating that “Upon a careful review of our payroll records we’ve determined that you may

         be owed an additional amount, based on 40-hour weeks for the period you were employed

         by VRT.” Defendant Hubbell copied Defendant Morgan on the email. Defendant also

         noted that Plaintiff may have worked overtime, and requested Plaintiff provide information

         for any alleged overtime hours.

     42. In an email response to Defendants on May 29, 2020, Plaintiff stated that he worked

         between 10 and 40 hours of overtime per week over the course of his employment.

     43. Defendants did not pay Plaintiff all wages due within 12 days of that written notice.

     44. Defendants did not pay any wages to Plaintiff within 12 days of written notice, or within

         30 days from the date that Defendants fired Plaintiff.

     45. As a result of Defendants failure to pay Plaintiff all wages due upon termination of

         employment, Defendants owe Plaintiff a penalty for failure to pay wages due at termination

         in an amount not to exceed $13,845.60. ORS 652.140; ORs 652.150.

     46. On or about July 21, 2020, Plaintiff, through counsel, mailed to Defendants a Notice of

         Unpaid Wages, Overtime Wages, Minimum Wages, and Penalties and Attorney Fees,

         including under ORS 652.200.

     47. On August 3, 2020, Defendants mailed Plaintiff a check for $2,760.97 gross wages that

         were unpaid at the time Defendants terminated Plaintiff. Defendants stated that they




Page 8   COMPLAINT – SAN FILIPPO
          Case 3:20-cv-01890-AC          Document 1      Filed 11/02/20     Page 9 of 15




         estimated Plaintiff was owed $2,507.84 for unpaid miniumum wages and $253.13 in

         unpaid overtime wages. Exhibit 3.

     48. In making the August 3, 2020, payment, Defendants stated that their method of calculating

         wages owed was to estimate the amount of wages Plaintiff was owed for the entire time he

         worked, subtract the amount paid for wages Defendants actually paid Plaintiff in April at

         a rate of $10,000 per month, and paid Plaintiff the remaining difference for time worked

         from November 18, 2019, to March 31, 2020. The $2,760.97 is insufficient to meet state

         or federal minimum wage requirements for the 1,030 regular hours Plaintiff worked from

         November 18, 2019, to March 31, 2020, and equates to an hourly rate of $2.68 per hour.

     49. Based on reasonable knowledge and belief, to be determined by additional discovery,

         Defendants may be subject to the Fair Labor Standards Act under Enterprise Coverage as

         Defendants gross more than $500,000 per year and employ at least two subject employees.

     50. Plaintiff is otherwise covered under the Fair Labor Standards Act because a part of his

         duties in which they were routinely required to use instrumentalities of interstate commerce

         in the performance of his employment for defendants including using the interstate

         highways and roads, preparing correspondence that was transmitted in interstate

         commerce, regularly communicating with people in other states, traveling to other states,

         and creating and preparing goods for the sale, delivery, and transmission in interstate

         commerce. Plaintiff did in fact travel and use instrumentalities of interstate commerce in

         performance of his job duties for Defendants.         Plaintiff was engaged in interstate

         commerce, attempting to raise funds and market Defendants’ products.




Page 9   COMPLAINT – SAN FILIPPO
        Case 3:20-cv-01890-AC         Document 1      Filed 11/02/20    Page 10 of 15




    51. Based on reasonable knowledge or belief to be determined through additional discovery,

       Plaintiff believes that the Immix Law Group or another lawyer or law firm or attorney

       drafted, advised, and provided Defendants with the proposed Executive Employment

       Agreement attached at Exhibit 1.

    52. Based on reasonable knowledge and belief to be determined through additional discovery,

       Plaintiff believes that the drafting and completion of the Executive Employment

       Agreement constitutes per se legal negligence and legal malpractice in that Defendants

       attorneys’ advice fell below the standard of care when Defendants’ attorneys advised

       Defendants on Plaintiff’s Executive Employment Agreement, including in the following

       ways:

           a. Defendants’ Executive Employment Agreement plainly violates Oregon Laws

               requiring employers to pay employees at least Oregon minimum wages.

           b. Defendants’ Executive Employment Agreement plainly violate the Fair Labor

               Standards Act, requiring employers to pay employees at least Federal Minimum

               Wages.

           c. Defendants’ Executive Employment Agreement plainly violates Oregon Laws in

               advising that Plaintiff was not exempt from the payment of overtime based on

               Defendants failure to assign or pay any wages to Plaintiff under the Agreement.

           d. Defendants’ Executive Employment Agreement plainly violates ORS 653.295

               concerning non-competition language and the legal requirements that an employer

               must meet in order to obtain an enforceable non-competition agreement with an

               employee.


Page 10 COMPLAINT – SAN FILIPPO
         Case 3:20-cv-01890-AC         Document 1       Filed 11/02/20     Page 11 of 15




           e. Defendants’ attorneys advised Defendants to take a credit for amounts paid to

               Plaintiff in April 2020 against unpaid minimum wages earned but unpaid from

               November 18, 2019, to March 31, 2020, which is a violation of state and federal

               wage and hour law where minimum wage is calculated on a weekly basis, which

               exposed Defendants to penalties for willful failure to pay wages due at termination.

    53. In all these ways, Defendants’ Attorneys harmed Defendants with negligent legal advice,

       and Defendants likely have a claim for damages against Defendants’ Attorneys for legal

       malpractice.

    54. Defendant VR Training Solutions, Inc.’s actions and failure to pay Plaintiff the wages,

       minimum wages, and overtime wages he is owed, exposes individual Defendants potential

       personal liability under the FLSA.

    55. Individual Defendants, who are directors and board members of Defendant VR Training

       Solutions, Inc., owe a fiduciary duty to Plaintiff as a shareholder, which would include an

       obligation to hire appropriate legal counsel or pursue legal malpractice claims against

       counsel that have given rise to exposure or damages against Defendants.

    56. Defendants willfully failed to pay Plaintiff state and federal minimum wages.

    57. Defendants willfully failed to pay Plaintiff his final wages due at the time of termination.

    58. Defendants willfully failed to pay Plaintiff overtime wages during his employment.

    59. Plaintiff entitled to recover unpaid overtime wages, unpaid wages, liquidated damages

       equal to the amounts of unpaid overtime wages, state penalties, and costs, disbursements,

       and attorney fees. ORS 652.140; ORS 652.150; ORS 653.055; ORS 652.200; 29 USC §§

       207, 216.


Page 11 COMPLAINT – SAN FILIPPO
             Case 3:20-cv-01890-AC         Document 1       Filed 11/02/20     Page 12 of 15




        60. Plaintiff seeks simple interest at a rate of 9% on all amounts due and owing from the date

           of Plaintiff’s termination and from the date of judgment. ORS 82.010.

 III.      PLAINTIFF’S CLAIMS FOR RELIEF AND REQUESTED REMEDIES

           PLAINTIFF’S WAGE CLAIMS

        61. Plaintiff was not exempt from the payment of overtime.

        62. Defendants did not pay Plaintiff state or federal minimum wages.

        63. Plaintiff is entitled to a constructive hourly rate, pursuant to the annual salary Defendants

           agreed to pay Plaintiff for the entire year, even though Defendants failed to pay Plaintiff

           any wages for more than the first four months of employment.

        64. Defendants did not pay Plaintiff overtime for all hours worked in excess of 40 hours per

           week.

        65. Defendants did not count all time Plaintiff worked as compensable time, resulting in a

           failure to pay all wages and a failure to pay overtime wages.

        66. Plaintiff worked more than 40 hours per week for Defendants during his employment.

        67. Defendants did not pay Plaintiff overtime at a rate of 1.5 times his regular rate for hours

           worked in excess of 40 hours per week, which they are required to do. ORS 653; 29 USC

           § 207.

        68. Plaintiff is entitled to recover liquidated damages equal to the amount of unpaid overtime

           hours and unpaid minimum wages. 29 USC § 216.

        69. Defendants willfully failed to pay Plaintiff overtime wages. ORS 653.055. Plaintiff is

           entitled to recover a state law penalty. ORS 652.150




Page 12 COMPLAINT – SAN FILIPPO
        Case 3:20-cv-01890-AC         Document 1       Filed 11/02/20        Page 13 of 15




    70. Defendants willfully failed to pay Plaintiff minimum wages. ORS 653.055. Plaintiff is

       entitled to recover a state law penalty for this separate violation. ORS 652.150.

    71. Defendants willfully failed to pay Plaintiff all wages due at termination. ORS 652.140.

       Plaintiff is entitled to recover a state law penalty for failure to pay regular wages due at

       termination, even though Defendants acknowledge owing Plaintiff additional wages. ORS

       652.150.

    72. Plaintiff is entitled to have Defendants pay Defendants’ portion of all FICA payroll taxes

       which result from Defendants debt, payment and obligation to Plaintiff for unpaid wages,

       overtime wages, or minimum wages.

    73. Plaintiff is costs, disbursements, and attorney fees. ORS 653.055; ORS 652.200; 29 USC

       §§ 206, 207, 216.

       PLAINTIFF’S BREACH OF CONTRACT CLAIMS

    74. Defendants promised to pay Plaintiff $6,000.00 per month for all work performed from

       February 18, 2020, to March 31, 2020.

    75. Defendants materially breached the Employment agreement by failing to pay Plaintiff

       amounts owed.

       PLAINTIFF’S CLAIM FOR BREACH OF GOOD FAITH AND FAIR DEALING

    76. Plaintiff and Defendants entered into an agreement in which Plaintiff would presumably

       be paid at least $76,000.00 and accrual of equity in Defendants business.

    77. Defendants owed Plaintiff a duty of good-faith and fair dealing in executing the terms of

       this agreement, including the financial and equitable benefit Plaintiff would receive under

       the contract in exchange for performing his duties for a full year.


Page 13 COMPLAINT – SAN FILIPPO
         Case 3:20-cv-01890-AC         Document 1       Filed 11/02/20      Page 14 of 15




    78. Defendants breached the duty of good faith and fair dealing in terminating Plaintiff

       prematurely, before Plaintiff could receive the full benefit of the agreement he reached

       between Defendants and Plaintiff. When the parties reached this agreement verbally, based

       on information and belief, there was no discussion of any at-will status; rather it was

       presumed and assumed that Plaintiff would remain employed for the full year, up to the

       full three years, which would permit Plaintiff to earn his salary and full equity benefits.

    79. At minimum, Plaintiff should be permitted to recover up to a full two-years’ salary going

       forward in the amount of $240,000.00.

       PLAINTIFF’S EQUITABLE REQUEST FOR CONSTRUCTIVE TRUST

    80. Defendants owe Plaintiff a fiduciary duty as a shareholder of Defendants corporation.

    81. Defendants also hold property, including intangible property, of which the proceeds and

       moneys are owed to Plaintiff, and of which Plaintiff may suffer irreparable harm if funds

       or property are not delivered and held in trust for Plaintiff’s benefit.

    82. Defendants are believed to have an intangible asset of a legal malpractice claim against the

       attorney, attorneys, and law firm that drafted and advised Defendants on the Executive

       Employment Agreement between Defendants and Plaintiff.

    83. These legal malpractice claims arise specifically out of advice that Defendants received in

       relation to hiring Plaintiff, attempting to obtain an enforceable non-compete agreement

       over Plaintiff, and advising Defendants to pay Plaintiff via an unlawful payment scheme

       under state and federal law.




Page 14 COMPLAINT – SAN FILIPPO
         Case 3:20-cv-01890-AC          Document 1       Filed 11/02/20     Page 15 of 15




    84. The proceeds and harms Defendants will suffer as a result of the legal malpractice claim

       are, in essence, the damages Plaintiff seeks in this lawsuit for unpaid wages, minimum

       wages, overtime, liquidated damages, state penalties, and costs, attorney fees, and interest.

    85. Plaintiff seeks equitable and injunctive relief and requests the court to impose a

       constructive trust on Defendants money, which is owed to Plaintiff as well as the intangible

       asset of the legal malpractice claim, as well as the proceeds of any such legal malpractice

       claim, as well as Defendants cooperation and information pertaining to the information of

       the legal malpractice claim.

    86. Plaintiff seeks equitable and injunctive relief and requests the court to impose a

       constructive trust on any attorney fees that Defendants pay to any defense firm that is

       subject to disgorgement because of the legal malpractice Defendants have against that

       defense firm.

    87. Plaintiff seeks the proceeds of the constructive trust be held in trust for Plaintiff and paid

       to Plaintiff in the amounts owed as alleged herein, including costs and attorney fees

       incurred in pursuing this litigation.



 PLAINTIFF DEMANDS A TRIAL BY JURY.

 DATED this November 2, 2020
                                               /s/Quinn E. Kuranz
                                               Quinn E. Kuranz, OSB #114375
                                               Of Attorney for Plaintiff




Page 15 COMPLAINT – SAN FILIPPO
